Title: To James Madison from Joseph Wheaton, 26 February 1813
From: Wheaton, Joseph
To: Madison, James


Excellent SirCamp Maumee Rapids Feby. 26. 1813.
I wrote you a line from upper Sandusky Stating a report that Genl. Harrison had ordered a Strong party of men with which he went himself, and what with the reinforcements which followed, it was expected a distant object was intended—the fact was a body of Some 4 or 500 Indians had lodged himself on an Island at the entrance of this river, with a view to intercept our convoys of wagons from Lower Sandusky on the ice, they fled and the troops returned—we are fortifying this post, enclosing about Eight acres of ground with Piquets, Block houses, Store houses &c & Batteries—apparently to hold this post untill Sufficiently reinforced to be able to march against the enemy with effect. I left upper Sandusky the 13.th. inst. as I Stated, with two Howitzers one traveling forge, twenty wagons loaded with powder Balls and four Sleds with Quarter masters Stores and arrived Safe with all the articles at this place 20th—to morrow will leave this a Small detachment for the express purpose of burning the Queen Charlottee, under the guns of Malden & a Strong covering party will follow immediately after with which I expect to march. I have been very much engaged all day prepairing for this expedition. I need not add My wishes for the Success of the enterprize but it does not flatter my expectations—the distance is Sixty miles on the ice, but I fear a discovery—the post office which is now regularly established here will leave this tomorrow and I give you this hasty Sketch of movements. I hope by next I may be able to Say Something pleasing. Need I Say to you again how ardently I wish a different Situation in the army—or how much I desire to Share efficiently in this Contest, Capt Piatt the D.Q.M General to this army leaves this to morrow, Something dissatisfies him—and he has leave to go and Settle his accounts. I am then to Serve under a young unexperienced Man—Mr. T. Eubank a D.Q. Master as I learn—but for the interest of the community, and for the purpose of evincing that every possible exertion on my part Shall be rendered to facilitate movement, and to preserve as much as I can the public property—I do not let my feelings be made Known to any but yourself. With the Homage of my Heart—I am faithfully Sir your devoted Servant
Joseph Wheaton
I regard Genl. Harrison as a Soldier very much.
